DECISION
The application of the above-named defendant for a review of the sentence for Attempted Rape, remaining balance of 49 ’A year sentence + credit for 258 days served imposed on January 30, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Ed McLean, the Deputy County Attorney from Missoula for appearing before the Sentence Review Board.
We wish to thank Dave Pengelly of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Robert Boyd, Judges.